Name: COMMISSION REGULATION (EC) No 135/98 of 20 January 1998 fixing the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: cooperation policy;  trade policy;  animal product
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 15/8 21. 1. 98 COMMISSION REGULATION (EC) No 135/98 of 20 January 1998 fixing the export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (1), as last amended by Commis- sion Regulation (EC) No 2916/95 (2), and in particular Article 8 (3) thereof, Whereas Article 8 of Regulation (EEC) No 2777/75 provides that the difference between prices on the world market for the products listed in Article 1 (1) of that Regulation and prices for those products within the Community may be covered by an export refund; Whereas Regulation (EEC) No 2777/75 provides that from 1 July 1995 all exports for which refunds are requested, with the exception of exports of day-old chicks, shall be subject to the presentation of an export licence with advance fixing of the refund; whereas the specific implementing rules for these arrangements are laid down in Commission Regulation (EC) No 1372/95 (3), as last amended by Regulation (EC) No 2370/96 (4); Whereas the present market situation in certain third countries and that regarding competition on particular third country markets make it necessary to fix a refund differentiated by destination for certain products in the poultrymeat sector; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (5), as last amended by Regulation (EC) No 150/95 (6), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States currencies; whereas detailed rules on the application and determination of these conversions were set by Commission Regulation (EEC) No 1068/93 (7), as last amended by Regulation (EC) No 1482/96 (8); Whereas it follows from applying these rules and criteria to the present situation on the market in poultrymeat that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 The list of product codes for which, when they are exported, the export refund referred to in Article 8 of Regulation (EEC) No 2777/75 is granted, and the amount of that refund shall be as shown in the Annex hereto for exports to be carried out on the basis of the export licences referred to in Article 2 of Regulation (EC) No 1372/95 or on the basis of the ex-post export licences referred to in Article 9 of the same Regulation. Article 2 This Regulation shall enter into force on 21 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 282, 1. 11. 1975, p. 77. (2) OJ L 305, 19. 12. 1995, p. 49. (3) OJ L 133, 17. 6. 1995, p. 26. (4) OJ L 323, 13. 12. 1996, p. 12. (5) OJ L 387, 31. 12. 1992, p. 1. (6) OJ L 22, 31. 1. 1995, p. 1. (7) OJ L 108, 1. 5. 1993, p. 106. (8) OJ L 188, 27. 7. 1996, p. 22. ¬ ¬EN Official Journal of the European Communities L 15/921. 1. 98 ANNEX to the Commission Regulation of 20 January 1998 fixing the export refunds on poultrymeat Product code Destinationof refund (1) Amount of refund ECU/100 units 0105 11 11 9000 01 1,40 0105 11 19 9000 01 1,40 0105 11 91 9000 01 1,40 0105 11 99 9000 01 1,40 0105 12 00 9000 01 3,30 0105 19 20 9000 01 3,30 ECU/100 kg 0207 12 10 9900 02 28,00 03 13,00 04 5,50 Product code Destinationof refund (1) Amount of refund ECU/100 kg 0207 12 90 9190 02 28,00 03 13,00 04 5,50 0207 14 20 9900 03 8,50 06 7,00 0207 14 60 9900 03 8,50 06 7,00 0207 14 70 9190 03 8,50 06 7,00 0207 14 70 9290 03 8,50 06 7,00 (1) The destinations are as follows: 01 All destinations except the United States of America, 02 Angola, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, Jordan, Yemen, Lebanon and Iran, 03 Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Uzbekistan, Ukraine, Lithuania, Estonia and Latvia, 04 All destinations except the United States of America, Bulgaria, Poland, Hungary, Romania, Slovakia, the Czech Republic, Switzerland and those of 02 and 03 above, 06 All destinations except the United States of America, Bulgaria, Poland, Hungary, Romania, Slovakia, the Czech Republic, Switzerland and those of 03 above. NB: The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.